Case 0:21-cv-61773-JEM Document 1 Entered on FLSD Docket 08/23/2021 Page 1 of 14




                              IN THE UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.:

  NICOLE ESTES and HOUSING OPPORTUNITIES
  PROJECT FOR EXCELLENCE, INC.

           Plaintiff,
  v.

  TAPLIN FALLS LTD. d/b/a FALLS OF
  PEMBROKE and LILIAN GIL

        Defendants,
  _____________________________________________/

                                             COMPLAINT

           COMES NOW, Plaintiffs, NICOLE ESTES and HOUSING OPPORTUNITIES

  PROJECT FOR EXCELLENCE, INC., by and through his undersigned counsel, and sues the

  Defendants, TAPLIN FALLS LTD. d/b/a FALLS OF PEMBROKE and LILIAN GIL. and states

  as follows:

                                JURISDICTIONAL ALLEGATIONS

           1.      The Court has original jurisdiction pursuant to 28 U.S.C. §1331, 42 U.S.C. §3613,

  because this lawsuit is brought under the Fair Housing Act, 42 U.S.C. §3601 et seq. and

  supplemental jurisdiction under 42 U.S.C. § 1367 under the Broward County Human Rights Act.

           2.      Venue is proper in the Southern District of Florida, under 28 U.S.C. §1391 (b)

  because the claim arose in this juridical district.

           3.      Plaintiff, NICOLE ESTES (hereinafter ESTES), is a resident of Broward County,

  Florida and is sui juris.

           4.      The Plaintiff, HOUSING OPPORTUNITIES PROJECT FOR EXCELLENCE,

  INC., is a private, Florida not-for-profit, 501 (c) 3 corporation established in 1988, one of three in



       Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:21-cv-61773-JEM Document 1 Entered on FLSD Docket 08/23/2021 Page 2 of 14

                                                           HOPE and Estes v. TAPLIN FALLS, LTD
                                                                                     Page 2 of 14

  Florida dedicated to eliminating housing discrimination and promoting fair housing. HOPE

  employs a three-tiered system of private enforcement, education outreach and counseling to

  achieve its mission to affirmatively further fair housing. Its programs are designed to ensure that

  people are offered the right to select housing of their choice without discrimination based on source

  of income, race, religion, color, national origin, sex, disability, marital or familial status, or such

  other protected classes as may be conferred by federal, state or local laws. HOPE is the only private

  not-for-profit fair housing organization in Miami-Dade and Broward Counties engaged in testing

  for fair housing law violations and pursuing enforcement of meritorious claims.

         5.      Throughout Miami-Dade and Broward Counties, HOPE engages in activities to

  identify barriers to fair housing practices, including practices that discriminate against persons

  because of disability and source of income. As part of its mission to uncover housing

  discrimination, HOPE expends its resources to train and deploy testers - individuals who, without

  an intent to rent or purchase a home or apartment, pose as a renter or purchaser for the purpose of

  collecting evidence of discriminatory housing practices.

         6.      Defendant, TAPLIN FALLS LTD. d/b/a FALLS OF PEMBROKE (hereinafter

  “FALLS OF PEMBROKE”), is a Florida Limited Partnership, licensed to and doing business in

  Broward County, Florida.

         7.      Defendant, LILIAN GILL is an employee and agent of TAPLIN FALLS LTD,

  directly and substantially involved in the discriminatory actions herein and is otherwise sui juris.




                                    GENERAL ALLEGATIONS




    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:21-cv-61773-JEM Document 1 Entered on FLSD Docket 08/23/2021 Page 3 of 14

                                                         HOPE and Estes v. TAPLIN FALLS, LTD
                                                                                   Page 3 of 14

         8.      ESTES is a qualified person with a disability. ESTES is a victim of domestic

  violence which almost resulted in her death and left her permanently disabled with both physical

  and psychiatric injuries.

         9.      Nine years ago, ESTES was in a domestic relationship, when her partner threw a

  whole pot of scalding hot coffee straight off the burner at her face resulting in second- and third-

  degree burns. After a domestic violence restraining order was issued, the perpetrator went to

  ESTES residence and when she went by his car, he grabbed her arm and dragged her down the

  street at 30mph. Her skull and neck were fractured from the impact on the pavement. He then

  kidnapped ESTES and brought her to his basement and abused and sexually assaulted her until she

  almost bled to death. She escaped from the basement to a corner store where she passed out and

  was hospitalized.

         10.     As the perpetrator is no longer in jail in Kentucky, Ms. ESTES moved with her

  family from Kentucky to Broward County Florida, for a new start on life, away from the trauma

  that she had experienced, and the potential for additional trauma in Kentucky.

         11.     As a result of these permanent disabilities, ESTES was unable to work, was eligible

  and awarded $ 830.00 per month social security payments.

         12.     Ms. ESTES is a mother of two daughters, 14 years old and three years old, and

  currently lives with her children at a Motel 6. She is paying $ 630.00 per week to reside at the

  Motel 6.

         13.     Ms. ESTES also receives a Section 8 Housing Choice Voucher for a three-bedroom

  apartment that pays the market rate for available apartments.




    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:21-cv-61773-JEM Document 1 Entered on FLSD Docket 08/23/2021 Page 4 of 14

                                                        HOPE and Estes v. TAPLIN FALLS, LTD
                                                                                  Page 4 of 14

         14.    ESTES was looking for a home for her and her family and on August 11, 2021,

  decided to apply to rent an apartment at the FALLS OF PEMBROKE, located at 13651 NW 4th

  Street Pembroke Pines, FL.

         15.    The monthly rent for a three-bedroom apartment was $ 3,300 per month, all of

  which would have been paid by the Section 8 Housing Choice Voucher.

         16.    ESTES was able to pay the application fee and applied for tenancy for the

  apartment.

         17.    ESTES was advised by an employee at FALLS OF PEMBEROKE that she was not

  qualified to rent the apartment because qualification requirements were three times the monthly

  rent, and as such, she would need to have an income of $ 9,900 per month, or 118,000 per year.

         18.    She cried to the employee of FALLS OF PEMBROKE that she was living out of a

  hotel and was legally disabled and could not work and satisfy the minimum income requirements,

  and that’s why she has a Section 8 voucher and is provided Social Security.

         19.    On August 12th, ESTES returned to the FALLS OF PEMBROKE and brought her

  proof of her receipt of social security payments, and bank statements, and requested a reasonable

  accommodation to waive the income requirements based on her disability, and the fact that she has

  a Section 8 voucher that would pay the full amount.

         20.    After making the request, ESTES called and spoke with the Director of the FALLS

  OF PEMBROKE, LILLIAN GIL, and reasserted her request, and asked if Ms. GIL had received

  the documents.

         21.    Ms. GIL advised ESTES that she received the documents and was still waiting to

  hear back from her attorney on the matter and the pending application.




    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:21-cv-61773-JEM Document 1 Entered on FLSD Docket 08/23/2021 Page 5 of 14

                                                          HOPE and Estes v. TAPLIN FALLS, LTD
                                                                                    Page 5 of 14

          22.     On August 13, ESTES wrote to GIL about the occurrence, and reasserted the events

  since she submitted her application on August 13th , and made a specific request for a reasonable

  accommodation because of her disability. She advised GIL and FALLS OF PEMBROKE that

  failing to accept her voucher or grant her a reasonable accommodation would be both in violation

  of the Fair Housing Act as well as the source of income prohibition in the Broward County Code.

          23.     Notwithstanding the request for reasonable accommodation, Ms. GILL sent ESTES

  an email on August 17, 2021, where she stated “I received an answer from the attorney yesterday.

  Unfortunately, I am not able to approve your application at the moment, you do not qualify income

  wise [sic]. Leasing criteria as far as financial qualifications have not changed.”

          24. Immediately, ESTES contacted the U.S. Department of Housing and Urban

  Development-funded Fair Housing Organization for Miami-Dade and Broward, Housing

  Opportunities Project for Excellence, Inc. (HOPE) and due to ESTES dire circumstances and need

  for a home, conducted an investigation into the FALLS OF PEMBROKE’s discriminatory housing

  practices.

          25. Because ESTES said that this had been a normal occurrence in her search for a home

  during this challenging time, HOPE engaged in a public service announcement campaign

  regarding source of income and disability discrimination to counteract the practices of FALLS OF

  PEMBROKE and others with similar practices.

          26.     As a result of the unlawful acts, Plaintiff HOPE began an investigation to determine

  whether the apartment was still available and whether FALLS OF PEMBROKE continued to fail

  to accept Section 8 housing choice vouchers and otherwise discriminated against persons with

  disabilities.




    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:21-cv-61773-JEM Document 1 Entered on FLSD Docket 08/23/2021 Page 6 of 14

                                                          HOPE and Estes v. TAPLIN FALLS, LTD
                                                                                    Page 6 of 14

         27.     Plaintiff HOPE discovered that the three bedroom apartment was no longer

  available, but HOPE’s testers discovered that FALLS OF PEMBROKE continued to apply the

  three times income qualification to persons who have a Section 8 Housing Choice voucher and

  collect social security disability payments.

         28.     Defendants’ policy applying minimum income requirements to persons who

  receive section 8 housing vouchers is designed with the intent to discourage, deny and limit

  available housing based on source of income. HOPE and ESTES have been the object of unlawful

  housing practices the Broward County code and have suffered injury in precisely the form the code

  was intended to guard against.

         29.     The pattern and practice of discriminatory conduct, based on source of income,

  amongst Defendant’s agents, was organized and Defendants discriminatory conduct resulted in

  people who use Section 8 Housing Vouchers having fewer housing choices in one of the least

  affordable housing markets in the United States. This housing practice has resulted in Ms. Estes

  and her family being homeless despite the ability to pay for housing.

         30.     Defendant’s actions were in total and reckless disregard of Plaintiff’s rights and

  indifference to the medical condition or needs of the Plaintiff.

         31.     As a result of Defendant’s actions describe above, Plaintiff ESTES suffered and

  continues to suffer irreparable loss and injury including but not limited to homelessness,

  humiliation, embarrassment, emotional distress, and deprivation of his right to equal housing

  opportunities regardless of his disability.

         32.     ESTES suffered actual damages, including but not limited to, not being able to find

  adequate housing and continuing to reside in a residence out of necessity that is not equivalent to

  the residence offered by the Defendant.



    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:21-cv-61773-JEM Document 1 Entered on FLSD Docket 08/23/2021 Page 7 of 14

                                                           HOPE and Estes v. TAPLIN FALLS, LTD
                                                                                     Page 7 of 14

          33.    HOPE's time and scarce resources have been severely diverted and its mission

  frustrated in order to address the allegations outlined in this complaint and has resulted in

  expenditures which should have been used to affirmatively further fair housing without the cost of

  litigation.

          34.    HOPE has been, and continues to be, adversely affected by the discriminatory acts,

  policies, and practices of the Defendants.

          35.    As a result of the acts and conduct of the defendants, HOPE has suffered and

  continues to suffer interference with its mission, diversion of its resources and obstruction of its

  purpose of ensuring equal housing opportunities throughout South Florida free from disability

  discrimination and source of income discrimination. HOPE has been, and continues to be adversely

  affected by the acts, policies, and practices of the Defendants and/or their agents.

          36.    Defendants’ discriminatory actions have (1) interfered with the efforts and

  programs of HOPE which are intended to bring about equality of opportunity for all persons

  regardless of source of income; (2) forced HOPE to devote scarce resources to identify and

  counteract Defendants' unlawful housing practices and to otherwise divert those same resources

  from its education, counseling, and referral services; (3) interfered with the right of HOPE's

  constituents to enjoy the benefits of living in a community which does not discriminate against

  persons based on source of income; and, (4) frustrated HOPE’s mission and purpose of promoting

  the equal availability of housing to all persons without regard to race, color, religion, gender,

  national origin, familial status, source of income or disability.

          37.    HOPE and ESTES have retained the Disability Independence Group, Inc. to

  represent them in this cause and has agreed to pay reasonable fees for their services.

         COUNT I - FAILURE TO PROVIDE REASONABLE ACCOMMODATIONS



    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:21-cv-61773-JEM Document 1 Entered on FLSD Docket 08/23/2021 Page 8 of 14

                                                         HOPE and Estes v. TAPLIN FALLS, LTD
                                                                                   Page 8 of 14

         38.        The Plaintiff, HOPE and ESTES, repeat and reallege the allegations contained in

  paragraphs 1 through 37 above as though fully set forth herein.

         39.        Discrimination is defined as the refusal to make reasonable accommodations in

  rules, policies, practices, or services, when such accommodations may be necessary to afford a

  person with a disability equal opportunity to use and enjoy a dwelling, including public or common

  use areas. 42 U.S.C. § 3604(f).

         40.        Due to her disability, ESTES requested a reasonable accommodation for FALLS

  OF PEMBROKE to consider her disability and receipt of both social security payments and her

  Section 8 Housing Choice Voucher to satisfy the income requirement standard of the housing

  qualifications.

         41.        Such request was necessary in that her disability made ESTES unable to work and

  earn three times the amount of the rent.

         42.        Further, such request for accommodation was reasonable in light of binding

  Eleventh Circuit caselaw in Schaw v. Habitat for Humanity of Citrus County, Inc., 938 F.3d 1259

  (11th Cir. 2019).

         43.        As the director of a multi-million-dollar housing development, LILIAN GIL

  personally enforced the qualification standards, and personally denied the request for reasonable

  accommodations.

         44.        As the agent/employee of FALLS OF PEMBROKE, FALLS OF PEMBROKE is

  liable for all acts or omissions by GIL or any other employee or agent in the application of their

  policies and procedures to prospective tenants.

         45.        As a result of Defendants refusal to make the reasonable accommodation, ESTES

  was denied the equal opportunity to obtain a dwelling. Plaintiff suffered and continues to suffer



    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:21-cv-61773-JEM Document 1 Entered on FLSD Docket 08/23/2021 Page 9 of 14

                                                            HOPE and Estes v. TAPLIN FALLS, LTD
                                                                                      Page 9 of 14

  irreparable loss and injury including but not limited to homelessness, humiliation, embarrassment,

  emotional distress, and deprivation of his right to equal housing opportunities regardless of his

  disability. These losses are either permanent or continuing and Plaintiff will suffer these losses in

  the future.

          46.      Plaintiff ESTES and her family are in need of housing and would like to have the

  opportunity to live in a home from FALLS OF PEMBROKE.

          WHEREFORE, Plaintiff, Plaintiffs, NICOLE ESTES and HOUSING OPPORTUNITIES

  PROJECT FOR EXCELLENCE, INC, respectfully prays that this Court grants the following relief

  against Defendants, TAPLIN FALLS LTD. d/b/a FALLS OF PEMBROKE AND LILIAN GIL,

  including entering a declaratory judgment, pursuant to Rule 57 of the Federal Rules of Civil

  Procedure, stating that Defendants’ practices, policies and procedures have subjected Plaintiffs to

  discrimination in violation of the Fair Housing Amendments Act and permanently enjoining the

  Defendants:

                a. That the Court declare that the actions of the Defendants violate the Federal Fair

                   Housing Act by discriminating against persons based on disability;

                b. That the Court enjoin Defendants from discriminating against Plaintiff and

                   providing her a three-bedroom apartment for her and her two children;

                c. That the Court award appropriate injunctive relief to disclose the names of those

                   who did not rent at the subject property due to the discriminatory acts of Defendants

                   and provide appropriate relief to such victims of discrimination;

                d. That the Court declare that the Defendants’ acts were willful and wanton and in

                   reckless disregard of the Plaintiff’s civil rights under law;




    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:21-cv-61773-JEM Document 1 Entered on FLSD Docket 08/23/2021 Page 10 of 14

                                                           HOPE and Estes v. TAPLIN FALLS, LTD
                                                                                    Page 10 of 14

               e. That the Court order Defendants to provide a notice to all current and prospective

                  tenants of the subject property of their rights under the Fair Housing Act;

               f. That the Court require Defendants to train their officers and agents of their

                  requirements under the Fair Housing Act.

               g. That the Court order that the Defendant instruct all of its employees, principals,

                  agents, independent contractors and/or other persons who deal with the rental or

                  management of any and all housing currently managed and/or controlled by

                  Defendants or any parent or affiliated entity, of the terms of the Court’s Order and

                  the Fair Housing Act, and implementing regulations;

               h. Find that Plaintiff is entitled to an award of attorneys’ fees and costs, and reserve

                  ruling as to the amounts and the applicable multiplier until the conclusion of the

                  trial on this matter;

               i. And grant any other such relief as this Court deems just and equitable

            COUNT II- DENYING OR MAKING A DWELLING UNAVAILABLE

         47.      The Plaintiff, HOPE and ESTES, repeat and reallege the allegations contained in

  paragraphs 1 through 37 above as though fully set forth herein.

         48.      Defendants had actual knowledge of ESTES disability and her need for an

  accommodation.

         49.      Notwithstanding ESTES ability to pay for her monthly rent, Defendants refused to

  rent to ESTES because of her receipt of social security disability due to her disability.

         50.      Defendants TAPLIN FALLS LTD. d/b/a FALLS OF PEMBROKE AND LILIAN

  GIL denied tenancy to Plaintiff ESTES motivated by and based on the disability of ESTES.




    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:21-cv-61773-JEM Document 1 Entered on FLSD Docket 08/23/2021 Page 11 of 14

                                                           HOPE and Estes v. TAPLIN FALLS, LTD
                                                                                    Page 11 of 14

         51.     Pursuant to 42 U.S.C. § 3604(f)(1), it is unlawful “to discriminate in the sale or

  rental, or to otherwise make unavailable or deny, a dwelling to any buyer or renter because of a

  handicap of (A) that buyer or renter, (B) a person residing in or intending to reside in that dwelling

  after it is so sold, rented, or made available; or (C) any person associated with that buyer or renter.

         52.     Such failure to approve the lease and/or attempted eviction by Defendants were

  motivated by a discriminatory purpose and in total disregard of Plaintiffs’ rights and indifferent to

  the disability and needs of Plaintiffs.

         53.     Further, as a direct and proximate result of Defendants’ discrimination, Plaintiffs

  have suffered irreparable loss and injury, including, but not limited to, homelessness actual

  damages, humiliation, emotional distress, and deprivation of the right to equal housing

  opportunities regardless of disability.

         WHEREFORE, Plaintiffs NICOLE ESTES and HOUSING OPPORTUNITIES

  PROJECT FOR EXCELLENCE, INC, demands judgment against the Defendants, TAPLIN

  FALLS LTD. d/b/a FALLS OF PEMBROKE AND LILIAN GIL, to declare that the actions of the

  Defendants violated the Fair Housing Amendments Act by discriminating against persons with

  disabilities; and award Plaintiffs injunctive relief to prohibit such discriminatory actions, and

  extensive training on the requirements of the Fair Housing Act, as well as compensatory and

  punitive damages, and their attorneys’ fees and costs, as well as any other such relief as this Court,

  deems just and equitable.

        COUNT III–VIOLATION OF BROWARD COUNTY HUMAN RIGHTS ACT,
                   BROWARD COUNTY CODE SECTION 16 ½ -35

         54.     The Plaintiff, HOPE and ESTES, repeat and reallege the allegations contained in

  paragraphs 1 through 37 above as though fully set forth herein.




    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:21-cv-61773-JEM Document 1 Entered on FLSD Docket 08/23/2021 Page 12 of 14

                                                            HOPE and Estes v. TAPLIN FALLS, LTD
                                                                                     Page 12 of 14

         55.       The Broward County Human Rights Act makes it is unlawful for any person,

  including but not limited to any owner, lessee, lessor, sublessee, sublessor, assignee, assignor,

  manager, real estate broker, salesperson, condominium association, homeowners' association,

  cooperative association, or any representative of any of the foregoing: (a)To refuse to sell or rent

  after the making of a bona fide offer, to refuse to negotiate for the sale or rental of, or otherwise to

  make unavailable or deny, a dwelling to any person because of a discriminatory classification.

         56.       “Discriminatory classification” includes “lawful source of income” which is

  defined as “the origin or cause of a legal gain or recurrent benefit, often measured in money or

  currency, including, but not limited to, income derived from social security, supplemental security

  income, child support, alimony, veteran's benefits, disability benefits, unemployment, pension and

  retirement benefits, an annuity, a gift, an inheritance, the sale or pledge of or interest in property,

  or any form of federal, state, or local public, food, or housing assistance or subsidy, including

  assistance from the Supplemental Nutrition Assistance Program (SNAP) and the Housing Choice

  Voucher Program or "Section 8" vouchers, whether such income is received directly or indirectly

  by the renter or purchaser and even if such income includes additional federal, state, or local

  requirements.”

         57.       Defendants violated Broward County Human Rights Act, when they refused to

  accept the Section 8 Housing Choice Voucher when the voucher would have paid for the entire

  rental payment.

         58.       Defendants refused to accept ESTES as a tenant due to her receipt and need for a

  housing choice voucher, and the apartment was rented to a person who did not have a housing

  choice voucher.




    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:21-cv-61773-JEM Document 1 Entered on FLSD Docket 08/23/2021 Page 13 of 14

                                                           HOPE and Estes v. TAPLIN FALLS, LTD
                                                                                    Page 13 of 14

         59.      Further, as a direct and proximate result of Defendants’ discrimination, Plaintiffs

  have suffered irreparable loss and injury, including, but not limited to, homelessness actual

  damages, humiliation, emotional distress, and deprivation of the right to equal housing

  opportunities regardless of disability.

         WHEREFORE, , Plaintiffs, NICOLE ESTES and HOUSING OPPORTUNITIES

  PROJECT FOR EXCELLENCE, INC, respectfully prays that this Court grants the following relief

  against Defendants, TAPLIN FALLS LTD. d/b/a FALLS OF PEMBROKE AND LILIAN GIL,

  including entering a declaratory judgment, pursuant to Rule 57 of the Federal Rules of Civil

  Procedure, stating that Defendants’ practices, policies and procedures have subjected Plaintiffs to

  discrimination in violation of the Broward County Human Rights Act and permanently enjoining

  the Defendants:

               a. That the Court declare that the actions of the Defendants violate the Broward

                  County Human Rights Act by discriminating against persons based on legal source

                  of income;

               b. That the Court enjoin Defendants from discriminating against Plaintiff and

                  providing her a three-bedroom apartment for her and her two children;

               c. That the Court award appropriate injunctive relief to disclose the names of those

                  who did not rent at the subject property due to the discriminatory acts of Defendants

                  and provide appropriate relief to such victims of discrimination;

               d. That the Court declare that the Defendants’ acts were willful and wanton and in

                  reckless disregard of the Plaintiff’s civil rights under law;




    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:21-cv-61773-JEM Document 1 Entered on FLSD Docket 08/23/2021 Page 14 of 14

                                                          HOPE and Estes v. TAPLIN FALLS, LTD
                                                                                   Page 14 of 14

            e. That the Court order Defendants to provide a notice to all current and prospective

                tenants of the subject property of their rights under the Broward County Human

                Rights Act;

            f. That the Court require Defendants to train their officers and agents of their

                requirements under the Broward County Human Rights Act.

            g. That the Court order that the Defendant instruct all of its employees, principals,

                agents, independent contractors and/or other persons who deal with the rental or

                management of any and all housing currently managed and/or controlled by

                Defendants or any parent or affiliated entity, of the terms of the Court’s Order and

                the Fair Housing Act, and implementing regulations;

            h. Find that Plaintiff is entitled to an award of attorneys’ fees and costs, and reserve

                ruling as to the amounts and the applicable multiplier until the conclusion of the

                trial on this matter;

            i. And grant any other such relief as this Court deems just and equitable

                                  DEMAND FOR JURY TRIAL

        Plaintiff demands a jury trial for all issues so triable.

        Respectfully submitted this 23rd day of August 2021.

                                                By: /s/ Matthew W. Dietz
                                                MATTHEW W. DIETZ, ESQ.
                                                Florida Bar No.: 0084905
                                                Disability Independence Group, Inc.
                                                2990 Southwest 35th Avenue
                                                Miami, Florida 33133
                                                Tel: (305) 669-2822
                                                Fax: (305) 442-4181
                                                Mdietz@justDIGit.org
                                                aa@justdigit.org

                                                Counsel for Plaintiff


    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
